	

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE

    BRENDA SMITH,

                         Plaintiff,

    v.
                                                              CIVIL NO. 18-cv-00352-NT
    AROOSTOOK COUNTY and SHAWN D.
    GILLEN,

                         Defendants.


            PARTIAL CONSENT MOTION TO AMEND SCHEDULING ORDER

         Pursuant to Rule 7(b) of the Federal Rules of Civil Procedure and the Court’s October 1,

2018 Order, ECF No. 7, and the December 4, 2018 Order, ECF No. 21, Plaintiff, Brenda Smith,

files this motion to amend the scheduling order in three respects: (1) by adding one deposition

per side (totaling six depositions), (2) by allowing the parties an additional 30 requests for

admission, and (3) by delaying the date for the pre-hearing judicial conference until January 28

or January 31. Counsel for the Plaintiff has conferred with counsel for Defendants, Aroostook

County and Shawn D. Gillen, who consent-in-part and oppose-in-part. Specifically, Defendants

consent to the additional deposition per side, oppose the additional 30 requests for admission,

and consent to delaying the pre-hearing judicial conference until January 28 or January 31. As

discussed below, there is good cause for each of these proposed amendments to the scheduling

order.

         First, there is good cause for adding one deposition per side, on top of the existing five

depositions in the October 1, 2018 standard scheduling order. Order at 1, ECF No. 7. The

Defendants have already scheduled six depositions, including the depositions of Plaintiff, Brenda

Smith; her mother, Susan Smith; Plaintiff’s primary care physician, Dr. David Conner; expert



	
	

Dr. Ross MacDonald; expert Dr. Fellers, and expert Edmond Hayes. The Plaintiff, meanwhile,

has scheduled five depositions—including the Defendants’ 30(b)(6) deposition, and depositions

of Aroostook County Jail Administrator Craig Clossey, Nurse Alison Willette, expert Dr. Donald

Kern, and expert Dr. Richard Hough—and may need to take one more. Accordingly, the Plaintiff

respectfully requests that the Court conform the scheduling order to the parties’ agreed-upon

number of six depositions per side.

       Second, the Plaintiff respectfully requests that the Court allow the parties to exchange a

total of 60 requests for admission (“RFAs”) per opposing side, rather than the 30 RFAs permitted

in the October 1 Scheduling Order. Allowing additional RFAs would enable the parties to

narrow the facts in dispute and to conserve judicial resources, consistent with the purpose of

RFAs described in the Advisory Committee Notes. See Fed. R. Civ. P. 36 (Notes of Advisory

Committee 1970 Amendment). This case involves a novel issue, with a great deal of specialized

medical and correctional information at issue. Allowing the parties to exchange additional RFAs

would reduce the issues that must be decided by the Court and enable the Court to focus on those

areas truly in dispute. Such narrowing is particularly important in light of the expedited time

frame of this preliminary injunction dispute. The Plaintiff has already propounded 30 RFAs to

the Defendants, and has attached as Exhibit A an exemplary list of the types of areas she would

like to explore if permitted to serve additional requests. All of these requests are good faith

attempts to narrow issues in dispute; none are propounded with the intent to delay. Accordingly,

the Plaintiff respectfully requests that the Court grant an additional 30 RFAs per opposing side.

       Finally, the Plaintiff requests that the Court reschedule the pre-hearing judicial

conference currently set for January 25, 2019. Because of scheduling constraints, the parties have

scheduled the deposition of expert Dr. Richard Hough in Pensacola, Florida, on January 25,



                                                  2
	
	

2019, which is the same date as the judicial conference. See Notice of Hearing, ECF No. 22

(Dec. 4, 2018). The parties respectfully request that the Court delay the conference to another

date when the parties are available, with proposed dates of January 28, 2019 (in the afternoon) or

January 31, 2019 (any time).

         Additionally, the parties would be available to have the judicial conference in-person,

rather than by telephone, if that would be helpful to the Court. An in-person conference may

facilitate discussing some of the relevant pre-hearing issues, including the possibility of

consolidating the preliminary injunction motion with the trial on the merits, pursuant to Fed. R.

Civ. P. 65(a)(2).

                                          CONCLUSION

         For these reasons, the Plaintiff respectfully requests that the Court amend the scheduling

order by adding one deposition per side (totaling six depositions), allowing the parties an

additional 30 requests for admission, and delaying the date for the pre-hearing judicial

conference until January 28 or January 31.



    Dated: December 20, 2018                          Respectfully Submitted,

                                                      /s/ Zachary L. Heiden
                                                      Zachary L. Heiden, Esq.
                                                      Emma E. Bond, Esq.
                                                      American Civil Liberties Union of Maine
                                                      Foundation
                                                      121 Middle Street, Suite 200
                                                      Portland, ME 04103
                                                      (207) 619-8687
                                                      ebond@aclumaine.org
                                                      (207) 619-6224
                                                      heiden@aclumaine.org




                                                  3
	
	

        Peter Mancuso, Esq.
        Andrew Schmidt, Esq.
        Andrew Schmidt Law, PLLC
        97 India St.
        Portland, Maine 04101
        (207) 619-0884
        peter@maineworkerjustice.com


        David Soley, Esq.
        James Monteleone, Esq.
        Bernstein Shur
        100 Middle Street, West Tower
        Portland, Maine 04101
        207-228-7198
        jmonteleone@bernsteinshur.com
        207-228-7300
        dsoley@bernsteinshur.com




    4
	
	

                                  CERTIFICATE OF SERVICE

         The undersigned certifies that he has electronically filed this date the foregoing

PLAINTIFF’S PARTIAL CONSENT MOTION TO AMEND SCHEDULING ORDER with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record. This filing is available for viewing and downloading from the ECF system.


    Dated: December 20, 2018                      /s/ Zachary L. Heiden
                                                  Zachary L. Heiden
                                                  American Civil Liberties Union of Maine
                                                  Foundation
                                                  121 Middle Street, Suite 200
                                                  Portland, ME 04103
                                                  (207) 619-8687
                                                  zheiden@aclumaine.org

                                                  Counsel for Plaintiff, Brenda Smith




                                                   5
	
